DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.		Claims 1-3, 10-11, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHAKRABORTY et al. (US 2015/0043437).
Regarding claim 1, CHAKRABORTY teaches that a method for a mobile user device to transmit a message to a base station (Fig. 1 and pages 6, paragraphs 32 - 34). CHAKRABORTY teaches that determining a location of the base station (Fig. 1, 2 and pages 4, paragraphs 24 – pages 6, paragraphs 32, where teaches determining location of base station of a cell using cell global identity). CHAKRABORTY teaches that determining a location of the mobile user device (Fig. 1, 10, pages 5, paragraphs 27 –30, and pages 12, paragraphs 78 – 80, where teaches determining the location of the mobile device). CHAKRABORTY teaches that calculating a distance between the base station and the mobile user device based on the determined locations (Fig. 1, 10, pages 12, paragraphs 78 – 80, and page 1, paragraphs 5 – 7, where teaches calculating or determining a distance between the base station and mobile device according to determined locations). CHAKRABORTY teaches that calculating a transmission power level based at least in part on the distance (Fig. 1, 10, pages 12, paragraphs 78 – 80, and page 1, paragraphs 5 – 7, where teaches calculating or determining a transmission power level based on at least one of the relative distance). CHAKRABORTY teaches that transmitting the message, according to the calculated transmission power level, to the base station (Fig. 1, 10, pages 12, paragraphs 78 – pages 13, paragraphs 81, and page 1, paragraphs 5 – 7, where teaches transmitting the quality information to base station based on adjusting transmission power level). 
Regarding claim 2, CHAKRABORTY teaches that the message is transmitted according to 5G or 6G technology (page 5, paragraphs 25 – 30 and Fig. 1). 
Regarding claim 3, CHAKRABORTY teaches that the message indicates the location of the mobile user device (Fig. 1, 10, pages 12, paragraphs 78 – 80, and page 1, paragraphs 5 – 7). 
Regarding claim 10, CHAKRABORTY teaches that specifying, in the message, an identification code of the mobile user device (Fig. 1, 10, pages 12, paragraphs 74 – 80, and page 1, paragraphs 5 – 7). 
Regarding claim 11, CHAKRABORTY teaches all the limitation as discussed in claim 1. Furthermore, CHAKRABORTY teaches that determining a first location, the first location corresponding to the base station or to an antenna of the base station (Fig. 1, 2 and pages 4, paragraphs 24 – pages 6, paragraphs 32, where teaches determining location of base station of a cell using cell global identity). CHAKRABORTY teaches that receiving a first message, the first message from a mobile user device specifying a second location, the second location corresponding to a location of the mobile user device (Fig. 1, 10, pages 5, paragraphs 27 –30, and pages 12, paragraphs 78 – 80, where teaches receiving, communicating, information between mobile device and base station for mobile device location by determining the location of the mobile device). CHAKRABORTY teaches that calculating a distance between the first location and the second location (Fig. 1, 10, pages 12, paragraphs 78 – 80, and page 1, paragraphs 5 – 7, where teaches calculating or determining a distance between the base station and mobile device according to determined locations). CHAKRABORTY teaches that calculating a transmission power level based at least in part on the distance (Fig. 1, 10, pages 12, paragraphs 78 – 80, and page 1, paragraphs 5 – 7, where teaches calculating or determining a transmission power level based on at least one of the relative distance), and transmitting, to the mobile user device, a second message according to the calculated transmission power level (Fig. 1, 10, pages 12, paragraphs 78 – pages 13, paragraphs 81, and page 1, paragraphs 5 – 7, where teaches transmitting the quality information to base station based on adjusting transmission power level). 
Regarding claim 15, CHAKRABORTY teaches that broadcasting a system information message comprising system information related to the base station and an indication of the first location (page 5, paragraphs 25 – pages 6, paragraphs 33 and Fig. 1). 
Regarding claim 16, CHAKRABORTY teaches all the limitation as discussed in claim 1. Furthermore, CHAKRABORTY teaches that broadcast a first message specifying at least in part the first location (page 5, paragraphs 25 – pages 6, paragraphs 33 and Fig. 1, where teaches broadcasting for determined position of mobile device). CHAKRABORTY teaches that receive a second message, transmitted or broadcast by a second mobile user device, specifying at least in part a second location of the second mobile user device (Fig. 1, 10, pages 12, paragraphs 78 – 80, page 5, paragraphs 25 – pages 6, paragraphs 33, and page 1, paragraphs 5 – 7, where teaches broadcasting determined location of mobile devices according to determined locations). CHAKRABORTY teaches that calculate a distance between the first location and the second location (Fig. 1, 10, pages 12, paragraphs 78 – 80, and page 1, paragraphs 5 – 7, where teaches calculating or determining a distance between the base station and mobile device according to determined locations). 
Regarding claim 19, CHAKRABORTY teaches that the first message includes a period of unmodulated carrier signal (Fig. 1, 8 and pages 10, paragraphs 65 – pages 11, paragraphs 68). 

Allowable Subject Matter
3.		Claims 4-9, 12-14, 17-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “determining a speed of the mobile user device and a direction of travel of the mobile user device, and including, in the message, an indication of the speed and the direction of travel, and first message includes a demodulation reference comprising a first modulated resource element and a second modulated resource element, the first modulated resource element modulated according to a maximum amplitude and a maximum phase of a modulation scheme, and the second modulated resource element modulated according to a minimum amplitude and a minimum phase of the modulation scheme” as specified the claims.

Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lane et al. (US 2007/0021122) discloses Method and Apparatus for Providing Base Station Position Information and Using Position Information to Support Timing and/or Frequency Corrections.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
May 19, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649